Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/20 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Urata (Pub. No. US 2015/0222969) in view of Pell (Pub. No. US 2015/0295853) 
Claim 1, Urata teaches “a method for allocating, in order to carry out a computation, at least one first computing node of a plurality of computing nodes, the plurality of computing nodes forming a data processing system to carry out said computation ([0023] As indicated above, the network can include many lower level switches in addition to lower level switches 110a and 110b, and each lower level switch can be coupled to a large number of servers. In some implementations, each server can include at least one processor, memory, and a network interface card (NIC), coupled to one another via a data bus. The processor can execute computer executable instructions stored in the memory to implement a wide variety of operations. For example, the processor of each server can implement operations related to cloud computing services hosted by the network 100 or data storage or access within the network 100.) and the plurality of computing nodes being interconnected by a plurality of switches and by a plurality of communication links in an interconnection network such that each of the plurality of computing nodes is connected to at least one port of at least one of the plurality of switches by at least one of the plurality of communication links ([0022] The network 100 of FIG. 1 is greatly simplified for purposes of this disclosure. A datacenter can include several computing devices interconnected through switches in a hierarchical fashion. For example, the upper level switch 105 or the lower level switches 110 can represent top-of-rack (TOR) switches each connected to a group of computing devices, such as servers. [Fig. 1] communication links), 
said first computing node being connected to a first port of a first switch of the plurality of switches via a first communication link of the plurality of communication links connecting said first computing node to said first port ([0019] One of the direct communication links couples port 111 of the first lower level switch 110a to port 106 of the upper level switch 105.), said method comprising: the plurality of computing nodes connected to the first port of the first switch to which is connected said first computing node ([Fig. 1] Examiner interprets a group of servers connected to switch 110a are connected to 105 port 106 and 107 as the first port and first switch), said number of computing nodes being connected to said first port via one or more communication links of said plurality of communication links ([0023] As indicated above, the network can include many lower level switches in addition to lower level switches 110a and 110b, and each lower level switch can be coupled to a large number of servers.): and carrying out the computation with the first computing node when the first computing node has been allocated ([0026] In some implementations, data packets sent from the upper level switch 105 to the optical splitter 115 can include header information including an indication of the destination switch. Each lower level switch 100 can be assigned a unique identifier. For example, the identifier can be a hardware address such as a MAC address or an IP address associated with a server connected to the lower level switch 110 or with the lower level switch 110 itself. Information corresponding to the unique identifier of the destination for a data packet can be included in the header of the data packet when it is transmitted by the upper level switch 105 to the optical splitter 115. When the packet is transmitted to the lower level switches 110, each lower level switch 110 can compare the identifiers of servers to which it is connected to the identifier contained within the packet header. If there is a match, indicating that the lower level switch 110 is the intended recipient, the lower level switch 110 can process the data packet appropriately, for example by forwarding the data packet to the appropriate server. Otherwise, the lower level switch 110 can discard the data packet.)”.
However, Urata may not explicitly teach using a weighting of a server to allocate processing.
Pell teaches “acquiring a first weighting of said first computing node, said first weighting corresponding to a number of computing nodes of the plurality of computing nodes allocating said first computing node to carry out the computation based on a result of the acquired first weighting ([0280] Considering the example of FIG. 12, virtual resource a comprises seven physical DFE 116 resources in total--four physical DFE 116 resources on server node 104-1 and three physical DFE 116 resources on server node 104-2. Therefore, the resource controller 160 updates the client application(s) a with a weighting of 4/7 for server node 104-1 and 3/7 for server node 104-2. [0281] This ensures that the volume of the workload is distributed according to the available resources on each server node 104. In other words, in this example, for each workload task dispatch from the client node 102, four out of seven times the client node(s) 102 will dispatch the workload task to server node 104-1, and three out of seven times the client node(s) 102 will dispatch the workload task to server node 104-2.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Pell with the teachings of Urata in order to provide a system that further teaches applying weighting when selecting a particular server. The motivation for applying Pell teaching with Urata teaching is to provide a system that allows for load balancing. Urata, Pell are analogous art directed towards networking systems. Together Urata, Pell teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of . 
Claims 2-6 is rejected under 35 U.S.C. 103 as being unpatentable over Urata in view of Pell in further view of Zhou.
Claim 2, the combination may not explicitly teach the limitations of the claim.
Zhou teaches “the method according to claim 1, further comprising comparing the first weighting of said first computing node with a predetermined value ([Col.7, Lines 17-34] “Because of the possible effects to network performance incurred by maximally reducing the WCMP group, the throughput degradation may be calculated during stage 450. If the calculated throughput degradation of the new skinny WCMP group is below the threshold value, then members of the selected WCMP group may be assigned the equal distribution of weights. Otherwise, each member's weight may be gradually increased, in a number of iterations, until the throughput degradation falls below the threshold value. For example, if a WCMP group has been initialized to an equal distribution of weights (e.g., wcmp_group 1 1 1 1 1 1 1 1) and the calculated throughput degradation is above the threshold then the member weights are gradually increased. In the next iteration, members in the group may be proportionally increased (e.g., wcmp_group 2 1 1 1 1 2 2 2). If the throughput degradation is still above the threshold value, group member weights will be gradually increased again and again until the threshold value has been met.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Zhou with the teachings of Urata, Pell in order to provide a system that further teaches adjusting workload distribution based upon weights. The motivation for applying Zhou teaching with Urata, Pell teaching is to provide a system that communications among devices may be adjusted during times of congestion. Urata, Pell, Zhou are analogous art directed towards networking systems. Together Urata, Pell, Zhou teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Zhou with the teachings of Urata, Pell by known methods and gained expected results. 
Claim 3, the combination teaches the limitation, wherein Zhou teaches “the method according to claim 2, further comprising acquiring a second weighting of a second computing node of said plurality of resources, when the first weighting is different from the predetermined value ([Col.7, Lines 17-34] “Because of the possible effects to network performance incurred by maximally reducing the WCMP group, the throughput degradation may be calculated during stage 450. If the calculated throughput degradation of the new skinny WCMP group is below the threshold value, then members of the selected WCMP group may be assigned the equal distribution of weights. Otherwise, each member's weight may be gradually increased, in a number of iterations, until the throughput degradation falls below the threshold value. For example, if a WCMP group has been initialized to an equal distribution of weights (e.g., wcmp_group 1 1 1 1 1 1 1 1) and the calculated throughput degradation is above the threshold then the member weights are gradually increased. In the next iteration, members in the group may be proportionally increased (e.g., wcmp_group 2 1 1 1 1 2 2 2). If the throughput degradation is still above the threshold value, group member weights will be gradually increased again and again until the threshold value has been met.”)”.
Rational to claim 2 is applied here.
Claim 4, the combination teaches the limitation, wherein Zhou teaches “the method according to claim 2, further comprising allocating the first computing node in order to carry out the first computation when the first weighting is equal to the predetermined value ([Col.7, Lines 17-34] “Because of the possible effects to network performance incurred by maximally reducing the WCMP group, the throughput degradation may be calculated during stage 450. If the calculated throughput degradation of the new skinny WCMP group is below the threshold value, then members of the selected WCMP group may be assigned the equal distribution of weights. Otherwise, each member's weight may be gradually increased, in a number of iterations, until the throughput degradation falls below the threshold value. For example, if a WCMP group has been initialized to an equal distribution of weights (e.g., wcmp_group 1 1 1 1 1 1 1 1) and the calculated throughput degradation is above the threshold then the member weights are gradually increased. In the next iteration, members in the group may be proportionally increased (e.g., wcmp_group 2 1 1 1 1 2 2 2). If the throughput degradation is still above the threshold value, group member weights will be gradually increased again and again until the threshold value has been met.”).
Rational to claim 2 is applied here.
Claim 5, the combination may not explicitly teach the limitations of the claim.
Zhou teaches “the method according to claim 1 further comprising updating the first weighting of said first computing node ([Col. 7, Lines 3-15] “At stage 450, weights assigned to members of a selected WCMP group may be recalculated and reduced in proportion to other group members to achieve a new "skinny" group. The reduction may be made while achieving a minimum target for network throughput. According to aspects, a selected WCMP group may be maximally reduced to an equal distribution of weights. For example, reducing wcmp_group1 from the example above to an equal distribution of weights may result in a configuration such as wcmp_group1 1 1 1 1 1 1 1. It should be appreciated that by reducing the weights assigned members of a WCMP group, network throughput may decrease due to, for example, increased collisions in the network.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Zhou with the teachings of Urata, Pell in order to provide a system that further teaches adjusting workload distribution based upon weights. The motivation for applying Zhou teaching with Urata, Pell teaching is to provide a system that communications among devices may be adjusted during times of congestion. Urata, Pell, Zhou are analogous art directed towards networking systems. Together Urata, Pell, Zhou teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Zhou with the teachings of Urata, Pell by known methods and gained expected results. 
Claim 6, the combination teaches the claim, wherein Pell teaches “the method according to claim 5, wherein the updating is carried out before the acquiring ([0302] “If such a disparity is identified, the resource controller 160 may send updated weights to the client nodes 102 to alter this balance.” Examiner notes acquiring is now interpreted as performing the steps of Pell with updated weighted values as a second instance.)”.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Urata in view of Pell in view of Zhou in further view of Maldaner (Pub. No. US 2011/0276695).
Claim 7, the combination teaches the claim, wherein Zhou teaches “the method according to claim 2, wherein the predetermined value is selected by a the data processing system before carrying out said computation. ([Fig. 4] threshold value provided prior to calculations.)”.
However, the combination may not explicitly teach a user selects the threshold value.
Madaner teaches thresholds are provided via a user ([0129] In operation, the load balancer 255 may use user selected metrics 430 and user provided weights 435 and thresholds 437 for determining the load 440. In another embodiment, the load balancer 255 may use any load balancer 255 established metrics from the collected metrics 410 for determining the load. In one embodiment, a user establishes a weight and/or a threshold for an load balancer provided metric. So although the metric may not be user selected in some embodiments, the user may control or configure the weights 435 and/or thresholds 437 for the metrics 410. In other embodiments, the load balancer 255 may use any combination of user selected metrics 430 and load balancer established metrics 410 for determining the load. In another embodiment, the load balancer 255 may use any combination of user provided weights 435 and/or thresholds 437 and load balancer provided weights 435 and/or thresholds 437 for any metric used for determining the load 440.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Madaner with the teachings of Urata, Pell, Zhou in order to provide a system that teaches thresholds are user defined. The motivation for applying Madaner teaching with Urata, Pell, Zhou teaching is to provide a system that allows for user configuration. Urata, Pell, Zhou, Madaner are analogous art directed towards load balancing. Together Urata, Pell, Zhou, Madaner teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Madaner with the teachings of Urata, Pell, Zhou by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199